Stern, J.,
concurring. In Williams v. Florida (1970), 399 U. S. 78, the Supreme Court upheld Florida’s notice-of-alibi rule, but indicated that the constitutionality of such a statute might well depend on the reciprocity of discovery *176that is afforded a defendant against the state. Wardius v. Oregon (1973), 412 U. S. 470, 472, subsequently confirmed that “# * # the Due Process Clause of the Fourteenth Amendment forbids enforcement of alibi rules unless reciprocal discovery rights are given to criminal defendants.
The Ohio notice-of-alibi rule, at the time the defendant went to trial, was then existing R. C. 2945.58. That statute, unlike those of Florida and Oregon, did not require a. defendant to furnish a list of alibi witnesses; it only required the defendant to specify the place where he claimed to have been at the time of the alleged offense. Although this distinction does not remove R. C. 2945.58 from the scope of Wardius, it does provide some indicia for the quid pro quo. that Wardius says is required by the Fourteenth Amendment. In my judgment, the bill of particulars which was. available to the defendant under R. C. 2941.07 provided, sufficient mutual discovery. I also note the availability , of R. C. 2945.50, which provided for the taking of . depositions, by the defendant, of any witness.
Since July 1,1973, notice of alibi has been required by Crim. R. 12.1. The continuing availability of a bill of par-s ticulars now under Crim. R. 7(E), and the liberal discovery provided by Crim. R. 16, are clearly sufficient to satisfy the. “mutuality” requirement of Wardius. ,
It was conceded in oral argument that the defendant in this case failed to raise any constitutional objection to the. Ohio notice-of-alibi statute at any stage in the proceeding. I believe that the Ohio rule was, and is, constitutional, and I, therefore, concur in the judgment.